F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                        UNITED STATES COURT OF APPEALS
                                                                               SEP 18 2003
                                    TENTH CIRCUIT
                                                                           PATRICK FISHER
                                                                                   Clerk

 RAYMOND LASKY,

          Plaintiff-Appellant,
 v.                                                          No. 03-2070
 DAVID LANSFORD, Mayor, City of                   (D.C. No. CIV-02-1113 LH/LCS)
 Clovis; RAYMOND MONDRAGON,                              (D. New Mexico)
 Manager, Chief of Police; WILLIAM
 CAREY, Chief of Police; DEBRA
 WINNETT; ROBERT DENNY;
 RUSSELL GOULD, Police, City of
 Clovis; REEVES, Deputy, Sheriff Curry
 County; STAN MIXON; DAVID
 BURRESS, Paramedics, City of Clovis
 Fire Department,

          Defendants-Appellees.




                                 ORDER AND JUDGMENT*


Before KELLY, BRISCOE, and LUCERO, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this


      *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered

submitted without oral argument.

       Plaintiff Raymond Lasky, appearing pro se, appeals the district court’s orders

granting defendants’ motions to quash service of process, denying Lasky’s motions for

default judgment and dismissing the case without prejudice, and denying his motion for

reconsideration. We exercise jurisdiction pursuant to 28 U.S.C. § 1291 and affirm.

       In his pro se complaint, Lasky alleged that defendants violated his rights under 42

U.S.C. §§ 1983 and 1985 and various constitutional amendments. Lasky also filed a

“Notice of Claim.” Defendants filed motions to dismiss pursuant to Federal Rule of Civil

Procedure 12(b)(5) or, in the alternative, to quash, arguing service of process was

ineffective because Lasky served defendants with the notice of claim but not with the

actual complaint. Lasky responded that he properly effected service by delivering a copy

of the summons and complaint to each defendant. Lasky also filed a motion for entry of

default judgment pursuant to Federal Rule of Civil Procedure 55.

       The district court observed that the court requires a pro se plaintiff to “follow the

same rules of procedure that govern other litigants.” ROA, Doc. 37 at 3 (quoting Green

v. Dorrell, 969 F.2d 915, 917 (10th Cir. 1992)). After finding that defendants properly

had challenged the sufficiency of the service of process, the district court proceeded to

analyze whether Lasky had met his burden of establishing the validity of such service.

See Fed. Deposit Ins. Corp. v. Oaklawn Apartments, 959 F.2d 170, 174 (10th Cir. 1992)


                                              2
(stating plaintiff has burden of establishing validity of service of process). The district

court concluded:

       Plaintiff has submitted no evidence to meet . . . his burden. All he has done
       is make conclusory statements that service was sufficient, i.e., that the
       complaint was in fact served. Given the record before the Court, I must
       agree with Defendants that Lasky’s attempt at service simply fails to
       comply with the requirements of Fed. R. Civ. P. 4(e).

ROA, Doc. 37 at 3. Rather than dismissing the case, the district court quashed the

insufficient service and allowed Lasky 30 days from the date the order was filed to file

proof of sufficient service of process on defendants. Id. at 4. The court denied Lasky’s

motion for default judgment as moot.

       Lasky filed a second motion for default judgment but did not file proof of

sufficient service of process on defendants. The district court dismissed the complaint

without prejudice based on Lasky’s failure to properly effect service of process and

denied his second motion for default judgment as moot. Lasky’s motion for

reconsideration was denied.

       We review orders of dismissal as a result of plaintiff’s failure to comply with the

Federal Rules of Civil Procedure for abuse of discretion. See Olsen v. Mapes, 333 F.3d

1199, 1204 (10th Cir. 2003). Upon our review of the record on appeal as well as Lasky’s

filings with this court, we cannot say that the district court abused its discretion in

dismissing Lasky’s complaint for failure to properly serve defendants.

       We AFFIRM for substantially the same reasons set forth in the district court’s


                                               3
orders filed February 11, 2003, and March 13, 2003.1

                                          Entered for the Court

                                          Mary Beck Briscoe
                                          Circuit Judge




       1
          We reject Lasky’s arguments that the district court violated the Due Process
Clause and showed “partial prejudice toward Plaintiff-Appellant, and . . . special interest
in Defendants’ . . . Attorney of Record.” Aplt. Br. at 4. The record does not support
these allegations. Moreover, we reject the implication that Lasky was deprived of due
process and equal protection when the district court failed to afford him a hearing prior to
dismissing his complaint. There is no indication from the record that Lasky requested a
hearing or proffered sufficient information establishing an issue of fact justifying an
evidentiary hearing.

                                             4